Dawson, J.
(concurring): I do not like to approve the maneuvers whereby Sherwood got the contract for this paving despite the judgment in the first action and notwithstanding another reputable bidder had outbid him several hundred dollars at the second letting. There was nothing to the point that Hudson had little experience in paving. Neither had Sherwood when he began that business. Sherwood is not immortal, and sometime the city of Independence and Montgomery county will have to depend on other paving contractors than Sherwood. But the opinion of the court is unassailable on the ground that plaintiffs cannot maintain this action. They show no special hurt to themselves because of the letting of this contract to Sherwood instead of Hudson, nor because Sherwood voluntarily reduced his bid. Perhaps he did so in the hope — vain hope — that he could mollify these plaintiffs. His waiver of all claim for damages for being deprived of his prior contract was just a talking point, an ineffective one apparently.^